DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species group A (claims 24-38, 43, and 46) in the reply filed on 12/2/2021 is acknowledged.

Claims Status
	Claims 1-23, 39, 44, and 45 are cancelled. Claims 34, 43, and 46 are amended.  Claims 40-42 are not elected.  Claims 24-38, 43, and 46 are currently pending before the Office.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Biofeedback unit in claim 34 ([0034] the biofeedback unit is a responsive means in communication with the signal processing means and responding to the action signal and is selected from means providing vibrating signal, tactile signal, acoustic signal, electrical stimulation signal and/or optical signal)

Auxiliary unit in claims 34, 43, and 46 ([0032] the at least one auxiliary unit is a sensor for measuring one or more sensor signals selected from respiratory airflow, snoring, blood oxygen saturation, pH, blood pressure, heart rate, electrocardiographic activity, electroencephalographic activity, body temperature, body position, body movement, and eye movement) 

Signal processing means in claim 34 (the Office believes IC 10 discussed throughout the specification, e.g. [0078], is the structure for this means.  

Receiver means in claim 34 ([0086] According to another embodiment, the denial appliance further comprises one or more transmitter and/or receiver means 221, such as Bluetooth LE)

Transmitter means in claim 34 (several paragraphs in the specification describe what the transmitter means does, but does not disclose any specific structure)

Masticatory muscle activity monitoring unit in claim 46 ([0093] … The masticatory muscle monitor unit comprises one or more electrodes and/or one or more intra-oral sensors measuring electromyography (EMG) signal)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 35 is objected to because of the following informalities:  change “vs.” to “versus.”  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  The Office suggests amending the claim to state that the three sides are configured to cover the stated locations.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  The Office suggests amending the claim to state that the dental appliance is configured for fitting the stated locations.  The Office also recommends amending to state that the sensors are configured for location at occlusal and incisal surfaces.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 46 recites the limitation "the masticatory muscle activity monito unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “transmitter means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. [0030], [0092], [0094], [0106], and [0108] discuss the transmitter means but fails to disclose structure, material, or acts for performing the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 27, 31-33  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tekscan (EP0379524, cited in IDS).
Regarding claim 24, Tekscan discloses a dental appliance, comprising: 
a dielectric substrate (52), comprising: 
one or more electric areas (the areas encompassed by the hatched circle in the drawing below) comprising one or more integrated circuits (the oval highlighted areas below are part of the IC shown in Fig. 6) and one or more electric lines (96); 
[AltContent: roundedrect][AltContent: roundedrect][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    743
    509
    media_image1.png
    Greyscale

one or more ground areas comprising one or more ground pads (material 62); and 
one or more sensing areas (Fig. 4A, the rectangular highlighted areas above) comprising one or more sensing pads (Fig. 1, sensor electrodes 54 and 62 are shown in the sensing area above); 
wherein: 
the one or more electric areas, the one or more ground areas, and the one or more sensing areas are housed on the same dielectric substrate being in one piece (see Figures 4A, 4B, and 5 which show the structures all together) and comprising a dielectric material (this dielectric material was interpreted as the dielectric material that forms the dielectric substrate); 
one or more sections of the dielectric substrate are bent (Fig. 4A reproduced shows a fold line 97 where the substrate 52 is bent); 
one of the one or more sensing areas faces one of the one or more ground areas (Fig. 5 shows the structure in Fig. 4A which is identified as generally 90 folded and inserted into 92, folding would result in the identified structures facing each other); and 
said one sensing area facing said one ground area is separated by a layer comprising an elastic material, and forms a sensor (the degree of elasticity is not defined in the claim, structure 72 in Fig. 2A can be interpreted as the elastic material; the electrodes shown in Fig. 1, folded and sandwiched together as shown in Fig. 5 form a sensor, where the hatched area in Fig. 5 is where a user bites down pressure is measured; sensor function is described starting in col. 11, second paragraph; the Office believes this is a resistive sensor for measuring pressure).
Regarding claim 25, Tekscan discloses wherein the one or more electric areas, the one or more ground areas, and the one or more sensing areas are housed on the same side of the dielectric substrate, said side being a front side (see Fig. 4A where all the cited areas are shown on the same side of substrate 52).
Regarding claim 27, Tekscan discloses wherein two or more sensors are linked with each other by a portion of the dielectric substrate (Fig. 2A, each electrode 54 is interpreted as a sensor and each are linked by 52 which was interpreted as the substrate), said portion of the dielectric substrate comprising one or more electric areas and/or integrated circuits (Fig. 4A shows all the electric lines 96 extending to sensors 54 in said area).
Regarding claim 31, Tekscan discloses wherein the one or more integrated circuits connected to the one or more sensing pads measures a mutual capacitance and/or an electrical resistance between said one or more sensing pads and the one or more ground areas, thereby generating a signal conducted to the transmitter and/or receiver means and/or to the data storage means (see at least col. 2, first paragraph which discusses the resistive sensors for measuring pressure, the data is transmitted along lines 96 to an electronic measurement system that inherently includes data storage means).
Regarding claim 32, Tekscan discloses wherein, under pressure or bite pressure, the elastic material of the sensor is compressed and the sensing pad moves closer to the ground pad, thereby modifying a mutual capacitance and/or an electrical resistance between the sensing pad and the ground pad, and generating a dental forces signal conducted through the integrated circuit to the transmitter and/or receiver means and/or to the data storage means (see discussion of how the sensor functions in col. 2, first, third, and fourth paragraphs; and col. 5, first paragraph).
Regarding claim 33, Tekscan discloses the dental appliance adapted for monitoring dental contact, dental forces, and/or for detecting teeth clenching and/or grinding (field of the invention in col. 1 which discloses dental occlusion sensors).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tekscan (cited in the IDS) in view of Yoon et al. (US 2018/0310881).  Regarding claim 30, Tekscan discloses the dental appliance further comprising one or more transmitter and/or receiver means (data is transmitted via cable 94), one or more data storage means (col. 6, last paragraph notes that data transmitted via 94 to measurement electronics, it is inherent that such electronics includes memory for receiving data).  Tekscan do not disclose a battery power source.  However, Yoon et al. teach a mouthguard (Fig. 1A) with bruxism monitoring features ([0017]) that uses a battery power source (see at least [0019]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Tekscan to include a battery power source in the mouth force detection system of Tekscan for powering one or more electronics in the system as taught by Yoon et al. because it could allow for portable monitoring system.   
Claim(s) 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Tawil (US 2012/0123225) in view of Tekscan (cited in the IDS) and Buckner et al. (US 6089864).
Regarding claim 34, Al-Tawil discloses a device assembly for reducing teeth clenching and/or grinding and/or preventing bruxism (see [0007] and [0142]), the device assembly comprising: 
a sensing unit for detecting teeth clenching and/or grinding, the sensing unit comprising the dental appliance of claim 24 (this would be taught by the previously cited Tekscan reference; it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Al-Tawil to substitute the sensing unit of Al-Tawil for the sensing unit taught by Tekscan because it would have been simple substitution of one known, equivalent element for another to obtain predictable results.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention); 
a biofeedback unit (Al-Tawil mentions prior art reference Buckner at [0013] which includes a biofeedback devices such as sound, a vibration, an electrical stimulus; it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Al-Tawil to include the feedback mechanisms cited by Al-Tawil and taught by the Buckner reference because it can help prevent excessive teeth grinding); 
at least one auxiliary unit ([0051] reference to the simultaneous monitoring of heart rate, breathing rhythm, and blood pressure); and 
a signal processing means; wherein: 
said sensing unit, said biofeedback unit, said at least one auxiliary unit and said signal processing means are included in one device or in two or more devices (this would be the result from the modifications above – i.e. all structures are integrated); 
the at least one auxiliary unit is a sensor for measuring one or more sensor signals selected from respiratory airflow, snoring, blood oxygen saturation, pH, blood pressure, heart rate, electrocardiographic activity, electroencephalographic activity, body temperature, body position, body movement, and eye movement ([0051]); 
the signal processing means (120) comprises a receiver means to detect one or more sensor signals, and/or one or more dental forces signals (110), a monitoring means to detect the variation of the intensity and/or the frequency of said sensor signals vs. time ([0147] notes that a graph of sensor data is displayed on monitor 170, such data being time series data per [0032]), and a transmitter means to generate an action signal in response to said one or more variations of one or more sensor signals and/or said dental forces signals (this would result from incorporation of Buckner’s feedback options which include sound, vibration, and electrical stimulus); and 
the biofeedback unit is a responsive means in communication with the signal processing means and responding to the action signal and is selected from means providing vibrating signal, tactile signal, acoustic signal, electrical stimulation signal and/or optical signal (this would result from incorporation of Buckner’s feedback options which include sound, vibration, and electrical stimulus).
Regarding claim 35, Buckner teaches wherein the transmitter means of the signal processing means generates the action signal in response to the variation of sensor signals to actuate the biofeedback unit before detecting a variation of the intensity and/or frequency of the dental forces signals vs. time and/or detecting teeth clenching and/or grinding (this is the definition of a feedback system, Buckner’s system provides feedback when bruxing occurs, see at least Buckner, col. 2 first paragraph discussion of feedback, in Buckner, feedback is generated when bruxing occurs which means a change from 0 in the sensor to whatever threshold is indicative of bruxing; the change being one of intensity; the rationale for modifying remains the same).
Regarding claim 36, Buckner teaches wherein the biofeedback unit is actuated in response to the action signal provided by the signal processing means detecting a variation of the intensity and/or the frequency of said sensor signals (this is the definition of a feedback system, Buckner’s system provides feedback when bruxing occurs, see at least Buckner, col. 2 first paragraph discussion of feedback, in Buckner, feedback is generated when bruxing occurs which means a change from 0 in the sensor to whatever threshold is indicative of bruxing; the change being one of intensity; the rationale for modifying remains the same).
Regarding claim 37, Buckner teaches wherein the transmitter means of the signal processing means generates the action signal in response to the variation of the intensity and/or frequency of the dental forces signals vs. time (this is the definition of a feedback system, Buckner’s system provides feedback when clenching of teeth occurs, see at least Buckner, col. 2 first paragraph discussion of feedback, in Buckner, feedback is generated when clenching occurs which means a change from 0 in the incorporated Tekscan sensor to whatever pressure threshold is indicative of clenching; the change being one of intensity; the rationale for modifying remains the same).
Regarding claim 38, Al-Tawil discloses wherein the sensor signals are selected from electroencephalographic activity, heart rate and blood oxygen saturation ([0051] reference to the simultaneous monitoring of heart rate).
Claim(s) 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Tawil (US 2012/0123225) in view of Tekscan (cited in the IDS) and Buckner et al. (US 6089864).
Claim 43 is the method performed by the device of claim 34 and is rejected using the same arguments above for modifying Al-Tawil in view of Tekscan and Buckner.   
Regarding claim 44, Al-Tawil disclose wherein the dental forces signals are monitored during the monitoring of one or more signals from the masticatory muscle activity monitor unit and/or from one or more auxiliary units ([0051] of Al-Tawil notes simultaneous measurement from the auxiliary units and bite pressure) and/or after the step of providing a stimulus.

Allowable Subject Matter
 Claims 26, 28, 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record teaches or fairly suggests, in combination with all other limitations the claimed structure for the electric, ground, and sensor areas (claim 26), the claimed locations for how the outer side, sensor side, and lingual side covers specific locations in the mouth (claim 28), and the claimed locations of the sensors (claim 29).

Conclusion
Claims 26, 28, and 29 are objected to and claims 24, 25, 27, 30-38, 43, and 46 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791